EXHIBIT 10.4

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) made this first day of July 2005, between
NVR, INC., a Virginia corporation (the “Company”) and WILLIAM J. INMAN, (the
“Executive”). References within this Agreement to the Company refer to NVR and
its subsidiaries and affiliates.

 

WHEREAS, the parties wish to terminate all prior employment agreements and
amendments thereto; and

 

WHEREAS, the parties wish to establish the terms of the Executive’s future
employment with the Company.

 

ACCORDINGLY, the parties agree as follows:

 

1. Employment, Duties and Acceptance.

 

  1.1

Employment by the Company. The Company hereby employs the Executive, for itself
and its affiliates, to render exclusive and full-time services to the Company.
The Executive will serve in the capacity of President of NVR Mortgage of the
Company. The Executive will perform such duties as are imposed on the holder of
that office by the By-laws of the Company and such other duties as are
customarily performed by one holding such position in the same or similar
businesses or enterprises as those of the Company. The Executive will perform
such other related duties as may be assigned to him from time to time by the
Company’s Board of Directors. The Executive will devote his entire full working
time and attention to the performance of such duties and to the promotion of the
business and interests of the Company. This provision, however, will not prevent
the Executive from investing his funds or assets in any form or manner, or from



--------------------------------------------------------------------------------

acting as a member of the Board of Directors of any companies, businesses, or
charitable organizations, so long as such investments or companies do not
compete with the Company, subject to the limitations set forth in Section 7.1.

 

  1.2 Acceptance of Employment by the Executive. The Executive accepts such
employment and shall render the services described above.

 

  1.3 Place of Employment. The Executive’s principal place of employment shall
be the Washington, D.C. metropolitan area, subject to such reasonable travel as
the rendering of services associated with such position may require.

 

  1.4 Acknowledgement. By signing this Agreement, the Executive acknowledges
that he has received copies of the Company’s current Code of Ethics and
Standards of Business Conduct (collectively, the “Code”), has read and
understood the Code’s content, and agrees to comply with the Code in all
respects.

 

2. Duration of Employment.

 

This Agreement and the employment relationship hereunder will continue in effect
for five and one half (5 1/2) years from July 1, 2005 through January 1, 2011.
It may be extended beyond January 1, 2011 by mutual, written agreement at any
time. In the event of the Executive’s termination of employment during the term
of this Agreement, the Company will be obligated to pay all base salary, bonus
and other benefits then accrued, as well as cash reimbursement for all accrued
but unused vacation, plus, if applicable, the additional payments provided for
in Sections 6.1, 6.2, 6.3, 6.5 and 6.7 of this Agreement.

 

3. Compensation.

 

  3.1

Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to the Executive an annual base salary of THREE
HUNDRED AND NINETY THOUSAND DOLLARS ($390,000)



--------------------------------------------------------------------------------

 

payable in equal monthly installments of THIRTY TWO THOUSAND FIVE HUNDRED
DOLLARS ($32,500.00). The Company’s Board of Directors in its sole discretion
may increase, but may not reduce, the Executive’s annual base salary.

 

  3.2 Bonuses. The Executive shall be eligible to be paid a bonus annually in
cash pursuant to the Company’s annual incentive plan, as determined by the
Compensation Committee of the Board of Directors, in a maximum amount of 100% of
the Executive’s annual base salary. This bonus shall be paid at the same time
(or times) and in the same manner as other senior executives of the Company.
Entitlement to the bonus is dependent on the Executive meeting certain goals,
which shall be established annually by the Company.

 

  3.3 Participation in Employee Benefit Plans. The Executive shall be permitted
during the term of this Agreement, if and to the extent eligible to participate
in any group life, hospitalization or disability insurance plan, health program,
pension plan, Employee Stock Ownership Plan or similar benefit plan of the
Company, which may be available to other comparable executives of the Company
generally, on the same terms as such other executives. The Executive shall be
entitled to paid vacation and all customary holidays each year during the term
of this Agreement in accordance with the Company’s policies.

 

  3.4 Expenses. Subject to such policies as may from time to time be established
by the Company’s Board of Directors, the Company shall pay or reimburse the
Executive for all reasonable expenses actually incurred or paid by the Executive
in the performance of the Executive’s services under this Agreement upon
presentation of expense statements or vouchers or such other supporting
information as it may require.

 

  3.5 Stock Holding Requirement. The Executive is required to continuously hold
at all times NVR, Inc. common stock with a value equal to four (4) times the
Executive’s base salary as then in effect, subject to adjustment at any time by
the Company’s Board of Directors upon thirty days notice.



--------------------------------------------------------------------------------

4. Management Long-Term Stock Option Plans.

 

The Executive is a participant in the 1998 NVR, Inc. Management Long-Term Stock
Option Plan, the 2000 Broadly Based Stock Option Plan and the 2005 Non-Qualified
Stock Option Plan. The Executive has entered into separate agreements governing
the terms of his participation in the Plans.

 

5. Deferred Compensation Plan.

 

The Executive has certain amounts fully earned under previous annual and
long-term incentive plans deferred within the Company’s Deferred Compensation
Plan. The amounts deferred are held in a fixed number of shares of NVR, Inc.
common stock within a Rabbi Trust, and will be distributed to the Executive upon
separation of service from the Company. All amounts held for the Executive by
the Rabbi Trust pursuant to the Deferred Compensation Plan are fully vested and
not subject to forfeiture for any reason, regardless of the reason for
termination.

 

6. Termination, Disability or Retirement.

 

  6.1 Termination Upon Death. If the Executive dies during the term hereof, this
Agreement shall terminate, except that the Executive’s legal representatives
shall be entitled to receive the Executive’s base salary and accrued Bonus for
the period ending on the last day of the second calendar month following the
month in which the Executive’s death occurred. Accrued Bonus shall be calculated
as one hundred percent of Base Salary multiplied by the fraction (x) of the
number of days in the calendar year up to last day of the second calendar month
following the month in which Executive died divided by (y) 365 days.



--------------------------------------------------------------------------------

  6.2 Disability. If during the term hereof the Executive becomes physically or
mentally disabled, whether totally or partially, so that the Executive is, in
the discretion of the Company’s Board of Directors, substantially unable to
perform his services hereunder, the Executive shall transfer from active to
disability status. Nothing in this Section 6.2 shall be deemed to in any way
affect the Executive’s right to participate in any disability plan maintained by
the Company and for which the Executive is otherwise eligible. If the Executive
transfers to disability status he would be entitled to receive the Executive’s
Base Salary and accrued Bonus for the period ending on the last day of the
second calendar month following the month in which the Executive is transferred
to disability status. Accrued Bonus shall be calculated as one hundred percent
of Base Salary multiplied by the fraction (x) of the number of days in the
calendar year up to last day of the second calendar month following the month in
which the Executive was transferred to disability status divided by (y) 365
days.

 

  6.3 Retirement. If the Executive elects to terminate employment upon meeting
the established criteria for Retirement prior to the term of this agreement, the
Executive will be entitled to receive the Executive’s Base Salary for the period
ending on the last day worked. The payment of any Bonus amounts due to the
Executive shall be payable, in the same form and at the same time that all other
employees receive their bonus payment. Bonus shall be calculated as one hundred
percent of Base Salary multiplied by the fraction (x) of the number of days in
the calendar year up to last day worked by the Executive divided by (y) 365
days. In addition, the Executive shall be entitled to payment of ONE HUNDRED
PERCENT (100%) of his then annual Base Salary, paid in twelve equal monthly
installments beginning on the fifteenth day of the first month following the
date of Retirement. Retirement means voluntary termination of employment after
attainment of age 65. However, the Board of Directors within its discretion may
determine that the executive who terminates employment prior to age 65 has
terminated by virtue of Retirement.



--------------------------------------------------------------------------------

  6.4 Termination for Cause. If the Executive is convicted of any felony or
other crime involving moral turpitude, or any crime or offense which results in
his incarceration for more than three months, is guilty of gross misconduct in
connection with the performance of his duties as described in Section 1.1
hereunder, or materially, breaches affirmative or negative covenants or
undertakings set forth in Section 7, the Company at any time by written notice
to the Executive, may terminate the Executive’s employment hereunder. Any such
termination shall be for Cause.

 

  6.5 Termination Without Cause. In the event the Company on sixty (60) days’
notice terminates the Executive’s employment without Cause (as such term is
defined in Section 6.4) during the term of this Agreement, then as full
satisfaction of the Company’s obligations to the Executive, the Executive shall
be entitled to payment of TWO HUNDRED PERCENT (200%) of his then annual base
salary, paid in twelve equal monthly installments beginning on the fifteenth day
of the first month following the date of termination. The Executive shall also
be provided with outplacement services with a firm jointly selected by the
Executive and the Company at a cost not to exceed SIXTY THOUSAND DOLLARS
($60,000).

 

  6.6 Voluntary Termination. The Executive may on ninety (90) days’ notice
terminate his employment hereunder. In such event, he shall not be entitled to
any severance pay except in the circumstances described in Section 6.7 below.

 

  6.7

Voluntary Termination-Change of Control. In the event the Executive voluntarily
terminates his employment hereunder in connection with or within one (1) year
after a Change of Control of the Company (as defined below), the Executive shall
receive a payment of TWO HUNDRED PERCENT (200%) of his then annual



--------------------------------------------------------------------------------

 

base salary, as well as his accrued pro-rata bonus (on the assumption that the
maximum annual bonus would have been paid pursuant to Section 3.2) through the
date of termination. Payment of such amount shall be in twelve equal monthly
installments beginning on the first day of the first month following the date of
termination. For purposes of this Agreement, “Change of Control” means (i) any
transaction or series of transactions (including, without limitation, a tender
offer, merger or consolidation) the result of which is that any “person” or
“group” (within the meaning of Section 13 (d) and 14 (d) (2) of the Exchange
Act), becomes the “beneficial owner” (as defined in rule 13d-3 under the
Exchange Act) of more than 20 percent of the total aggregate voting power of all
classes of the voting stock of the Company and/or warrants or options to acquire
such voting stock, calculated on a fully diluted basis, or (ii) if all or
substantially all of the assets of the Company are sold or otherwise transferred
to any individual, corporation, partnership, trust, association, joint venture,
pool, syndicate or similar organization or group acting in concert or (iii) the
Company is liquidated or dissolved or adopts a plan of liquidation or (iv) a
merger, consolidation or other reorganization or business combination with any
party including a leveraged buy-out or a going private transaction and where
there has been a significant reduction in Executive’s responsibilities.

 

  6.8 Voluntary Termination-Change in Senior Management Accompanied by Change in
Business Philosophy. If the Company elects a new Chairman and/or Chief Executive
Officer (the “New Officer”) and provided that the New Officer enacts major
changes in the Company’s business philosophy, mission or business strategies,
the Executive may voluntarily terminate his employment. To provide sufficient
time for a transfer of the Executive’s responsibilities and duties, he shall be
required to provide ninety (90) days notice prior to such voluntary termination
and the Company shall have the option of extending the notice an additional
thirty (30) days. In the event the Executive voluntarily terminates his
employment in connection with or within one year after the election of a New
Officer accompanied by any of the changes described in this Section 6.8, he
shall not be entitled to any severance pay and shall not be bound by the
“Covenant Not to Compete” described in Section 7.



--------------------------------------------------------------------------------

  6.9 Effectiveness. In the event any of the events described in this Section 6
should occur during the term of this Agreement, and result in payments to the
Executive which would in their normal course continue beyond the term of this
Agreement, such payments shall be made at such times and in such amounts as if
the term of this Agreement had not expired.

 

7. Covenant Not to Compete.

 

The covenant set forth in Section 7.1 shall be applicable during the employment
term and for a period of two (2) years after termination in the event the
Executive is terminated pursuant to Section 6.3 “Retirement”, Section 6.4 for
“Cause”, Section 6.5 “Without Cause” or to Section 6.6 “Voluntary”.

 

In the event that the Executive terminates pursuant to Section 6.7 “Voluntary
Termination – Change of Control” or Section 6.8 “Voluntary Termination – Change
in Senior Management Accompanied by Change in Business Philosophy”, the
non-competition provisions of Section 7 become void. All other provisions in
Section 7 remain in full force and effect.

 

  7.1

Scope. During the term of Executive’s employment under this Agreement, and for
the applicable period thereafter, Executive hereby covenants and agrees that
neither he nor any affiliate (as defined hereinbelow), at any time, directly or
indirectly, will (i) engage, whether as an employee or otherwise, in the
Homebuilding, Mortgage Financing or Settlement Services Businesses (as defined
hereinbelow) on behalf of himself or any other person or entity, whether
conducted individually or through an affiliate; (ii) own, acquire an interest
in, manage, operate, join or control, or participate in the ownership,
acquisition,



--------------------------------------------------------------------------------

 

management, operation or control of, or be a director, agent, representative,
shareholder of more than 1% of the outstanding stock, partner, employee,
officer, or consultant of, any enterprise of any kind that is engaged in the
Homebuilding Business or Mortgage Financing Business (“Competing Business”);
investments made by the Executive in private equity or hedge funds/vehicles for
which the Executive does not hold a controlling financial or management interest
is not considered a Competing Business; (iii) induce or attempt to induce any
customer or potential customer of the Company to discontinue, in whole or in
part, business, or not to do business, with the Company, (iv) hire or attempt to
hire any person now or hereafter employed by the Company, or (v) utilize the
services of or attempt to acquire real property, goods or services from any
developer or sub-contractor now or hereafter utilized by the Company.

 

  7.2 Definitions. For purposes of this Agreement, (i) the term “affiliate”
shall mean Executive, Executive’s spouse, and any minor children (“immediate
family”) and any entity that Executive and/or any members of his immediate
family control, either directly or indirectly; (ii) “control” for purposes of
the immediately preceding clause shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract, or otherwise); and (iii)
the term “Homebuilding Business” shall mean the business of designing and
constructing single family homes, the “Mortgage Financing Business” shall mean
the origination, underwriting, placement or sale of residential home mortgages
(new home construction only), and the “Settlement Services Business” shall mean
the brokering of title insurance and the performance of title searches in
connection with the Mortgage Financing Business; at any location within any
Standard Metropolitan Statistical Area (as determined by the Census Bureau,
Department of Commerce, United States Government) in which is located any office
of the Company.



--------------------------------------------------------------------------------

  7.3 Reasonableness. The Executive acknowledges that the restrictions contained
in this Section 7 are reasonable and necessary to protect the business and
interests of the Company, and that it would be impossible to measure in money
the damages that would accrue to the Company by reason of the Executive’s
failure to perform his obligations under this Section 7. Therefore, the
Executive hereby agrees that in addition to any other remedies that the Company
may have at law or at equity with respect to this Section 7, the Company shall
have the right to have all obligations, undertakings, agreements, and covenants
set forth herein specifically performed, and that the Company shall have the
right to obtain an order of such specific performance (including preliminary and
permanent injunctive relief to prevent a breach or contemplated breach of any
provision of this Section 7) in any court of the United States or any state or
political subdivision thereof, without the necessity of proving actual damage;
provided that the Company is not in breach of any of its obligations hereunder.

 

  7.4 No Waiver. No waiver by the Company of a breach of, or of a default under,
any of the provisions of this Agreement, nor their failure on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as to the waiver of any
such provision, rights, or privileges hereunder.

 

  7.5

Blue-Pencilling. If any part of any provision of this Section 7 shall be
determined to be invalid or unenforceable under applicable law, such part shall
be ineffective to the extent of such invalidity or unenforceability only,
without in any way affecting the remaining terms of such provision or the
remaining provisions of this Section 7. The Executive hereby covenants and
agrees that to the extent any provision or portion of this Agreement shall be
held, found, or deemed to be unreasonable, unlawful, or unenforceable, then any
necessary modifications shall be made (but only to such extent) so that such
provision or portion hereof shall be legally enforceable to the fullest extent
permitted by applicable law. The



--------------------------------------------------------------------------------

 

Executive further agrees and authorizes any court of competent jurisdiction to
enforce any such provision or portion hereof in order that such provision or
portion hereof shall be enforced by such court to the fullest extent permitted
by applicable law.

 

  7.6 Confidentiality. During the term of the Executive’s employment with the
Company, he will acquire information of a proprietary or confidential nature and
knowledge about the operations of the Company. Accordingly, the Executive agrees
not to use or to disclose to any third party, or cause to be used, in any
manner, directly or indirectly, the information described immediately above
during the term of the Executive’s employment and for three years following his
termination date. The Executive further agrees to return to the Company promptly
upon the termination of the Executive’s employment with the Company, and all
information of a proprietary or confidential nature acquired by the Executive at
any time during the course of his employment with the Company, to the extent
such information has been reduced to writing or electronic media, together with
any and all documents and materials of any kind then in the possession or
control of the Executive which may be the property of the Company or any
affiliate, whether confidential or otherwise, including any copies in any format
or media which may have been made by or for the Executive.

 

  7.7 No Conflict. The Covenant Not to Compete set forth in this Section 7 shall
supersede and override any and all limitations on Executive’s right to compete
with the Company including, without limitation, any similar covenants not to
compete in the Stock Option Agreements executed in conjunction with the 1998
NVR, Inc. Management Long-Term Stock Option Plans, 2000 Broadly Based Stock
Option Plan and the 2005 Non-Qualified Stock Option Plan and shall be the sole
standard by which Executive shall be bound.



--------------------------------------------------------------------------------

8. Other Provisions.

 

  8.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission, or if
mailed, four days after the date of mailing as follows:

 

  (i) if the Company, to:

 

NVR, Inc.

Attn: Senior Vice President of Human Resources

11700 Plaza America Drive

Suite 500

Reston, VA 20190

 

  (ii) if the Executive, to:

 

William J. Inman

1314 Ballantrae Farm Drive

McLean, VA 22101

 

  8.2 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

  8.3.

Waiver and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver



--------------------------------------------------------------------------------

 

thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

 

  8.4 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia.

 

  8.5 Assignability. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company shall assign this
Agreement and its rights, together with its obligations, to any entity which
will substantially carry on the business of the Company subject to the
Executive’s rights set forth in this Agreement, but the Company shall even after
such assignment be fully liable to the Executive for all obligations set forth
herein.

 

  8.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

  8.7 Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

 

  8.8 Indemnification. The Company shall indemnify the Executive and hold him
harmless for any acts or decisions made by him in good faith while performing
services for the Company or its affiliates to the fullest extent permitted by
the laws of the Commonwealth of Virginia and shall use its best efforts to
obtain coverage for him under an insurance policy (whether now in force or
hereinafter obtained) during the term of this Agreement covering the officers
and directors of the Company or its affiliates. The Company will pay all
expenses including attorney’s fees, actually and necessarily incurred by the
Executive in connection with any appeal thereon including the cost of court
settlement arising or alleged to arise from his employment by the Company to the
fullest extent permitted by the laws of the Commonwealth of Virginia.



--------------------------------------------------------------------------------

9. Arbitration.

 

Any controversy or claim arising out of or in connection with this Agreement
shall be settled by arbitration in accordance with the rules then pertaining of
the American Arbitration Association. Such controversies shall be submitted to
three arbitrators, one arbitrator being selected by the Company, one arbitrator
being selected by the Executive, and the third being selected by the two so
selected by the Company and the Executive or, if they cannot agree upon a third,
by the American Arbitration Association. In the event that either the Company or
the Executive, within one month after any notification of any demand for
arbitration hereunder, shall not have selected its arbitrator and given notice
thereof by registered or certified mail to the other, such arbitrator shall be
selected by the American Arbitration Association. Confirmation of any award in
any such arbitration may be held in any court having jurisdiction of the person
against whom such award is rendered. Regardless of the circumstances giving rise
to the need for arbitration, until such arbitration shall be finally determined
and ended, the base salary of the Executive pursuant to Section 3.1, subject to
the provisions of Section 6, shall be paid monthly until the expiration of the
term of this Agreement, and Bonus pursuant to Section 3.2, subject to the
provisions of Section 6, shall be earned and paid in accordance with Section 3.2
until the expiration of the term of this Agreement. If the results of such
arbitration are more favorable to the position taken by the Executive than that
taken by the Company, in the opinion of the arbitrators, then all costs and
expenses incurred by the Executive in connection with such arbitration shall be
paid by the Company.

 

10. Effective Date.

 

This Agreement shall be effective as of July 1, 2005.

 

IN WITNESS WHEREOF, The parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.



--------------------------------------------------------------------------------

NVR, INC.

           

By:

 

/s/ Dwight C. Schar

--------------------------------------------------------------------------------

         

/s/ William J. Inman

--------------------------------------------------------------------------------

    DWIGHT C. SCHAR           WILLIAM J. INMAN